Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office action regarding Application Ser. No. 17/146,119 filed 01/11/2021 is in response to the Applicant’s Response to Election /Restriction dated 08/18/2022
This application is a continuation of U.S. Patent Application No. 15/895,640 filed 02/13/2018, now U.S. Patent No. 10,923,714 issued 02/16/2021, which is a continuation-in-part of U.S. Patent Application No. 13/727,937, filed 12/27/2012, now U.S. Patent No. 9,899,669 issued 02/20/2018.
Election/Restriction
Applicant’s election without traverse of Group I namely claims 1-7 in the reply filed on 08/18/2022 is acknowledged. 
Claim 8-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/18/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2021 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 01/11/2021 are acceptable for examination purposes.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in   public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (U.S. PG Publication 2009/0197183)
Regarding claim 1 Kato discloses a solid battery (Kato paragraph 0010, 0024), equivalent to the device, the solid battery comprising a positive electrode (Kato paragraph 0011), and a negative electrode (Kato paragraph 0012) and solid electrolyte (Kato paragraph 0013), at least either one of said positive electrode and negative electrode comprising bars of active material of the electrodes (Kato paragraph 0014, 0015), and the bars of the solid electrolyte; the bars of the active material of the electrode being on contact at least with a current collector (Kato paragraph 00016) and the bars of the electrode active material are isolated from each other and extend vertically from the current collector and the electrolyte surround the bars of the electrode active material (Kato Fig. 1A, 1B); thus, the bars of the electrode active material are considered equivalent to the isolated structure formed of a first material on a substrate, the current collector considered equivalent to the substrate, and the electrolyte considered equivalent to the second material of the substrate surrounding the isolated structure.
Regarding claim 2 the slurry of the active material used to form the bars of the active material (Kato paragraph 0077), equivalent to the isolated structure, is formed from powder of active material and a binder (Kato paragraph 0076). 
Regarding claim 5 Kato discloses the bars of the electrode active material are isolated from each other and extend vertically from the current collector and the electrolyte surround the bars of the electrode active material (Kato Fig. 1A, 1B), the electrode active material is considered equivalent to the first material and the electrolyte considered equivalent to the second material. 
Regarding claim 6 Kato discloses the isolated bars of the electrode active material, considered equivalent to the isolated structures, have a trapezoidal cross section (Kato paragraph 0023).  
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al. (U.S. PG Publication 2011/0278170); cited in the IDS dated 01/11/2021
Regarding claim 1 Chiang discloses an electrochemical device (Chiang paragraph 0017) including a first electrode anode 12 on a first current collector, a second electrode cathode 14 on a second current collector and an ionically conductive medium (Chiang Fig. 1, paragraph 0018). Chiang discloses the cathode electrode is on a current collector (Chiang paragraph 0018) and can have two regions 20 and 24, and the region 20 is isolated structure and extending vertically from the current collector and surrounded by the region 24 (Chiang Fig. 1), the region 24 of the cathode electrode has channels for ion transport (Chiang paragraph 0111), and is more porous than region 20. The region 20 is considered equivalent to the isolated structure formed of first material, and region 24 is considered equivalent to the second material on the substrate (i.e. the current collector) surrounding the isolated structure 20. 
Regarding claim 2 the electrode active material comprises a binder and a first active material (Chiang paragraph 0102). 
Regarding claim 3 and 4 Chiang discloses the cathode electrode 14 has two regions 20 and 24, and the region 24 is more porous than the first region since ions are conducted through region 24 (Chiang paragraph 0111); thus region 24 will have a lower density than region 20 since it includes channels for ion conduction (Chiang paragraph 0111), and region 24 is a more diluted solution of region 20.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (U.S. PG Publication 2011/0278170) in view of Fork et al. (U.S. PG Publication 2012/0153211); cited in the IDS dated 01/11/2021
The discussion of Chiang as applied to claim 1 above is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding claim 7 Chiang is silent about the second material comprises a residue of a sacrificial material. Fork discloses interdigitated co-extrusion structures particularly useful to battery electrode formation, wherein the electrode 130 consists of two materials, a first material 132 is an electrode material and the material 134 is ionically conductive material and the regions of material 134 may be sacrificial material removed during manufacturing (Fork Fig. 6, paragraph 0033) to form voids such as 134 (Fork Fig. 6, 7). Fork discloses about removing the sacrificial material but is silent about the complete absence of any residue of the sacrificial material after it is removed to form the voids such as 134. In other words, Forks does not require that all trace amounts of the sacrificial material be removed. Therefore, it would have been obvious to person of ordinary skill in the art before the effective filing date of the invention to have modified the electrode structure of Chiang by the teaching of Fork and to have conclude that a residue of the sacrificial material can remain in the formed voids without compromising the proper functioning of the electrode; thus, avoiding excessive cleaning steps of the voids, and consequently reducing production coat. Residue is interpreted to mean remaining traces of the removed sacrificial material as an impurity in the second material filling the voids. This is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722